Citation Nr: 0736434	
Decision Date: 11/19/07    Archive Date: 12/06/07

DOCKET NO.  03-34 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an effective date earlier than July 11, 1996, 
for a grant of service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from December 1966 to 
February 1968.  

This matter was most recently before the Board of Veterans' 
Appeals (Board) in May 2005, at which time it was remanded to 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California, through the VA's Appeals Management 
Center (AMC) in Washington, DC.  The purpose of such remand 
was to facilitate the conduct of a requested hearing before 
the Board, sitting at the RO.  Upon return of the case to the 
RO, a travel board hearing was scheduled to occur in October 
2005, written notice of which was provided to the veteran in 
September 2005.  Prior to the hearing, the RO was advised 
that the veteran had been hospitalized since September 2005, 
and a request for rescheduling was made known.  A further 
hearing was then scheduled to occur in February 2006, but 
prior to its occurrence, the RO was advised that the veteran 
was withdrawing his request for a hearing, due to physical 
and mental impairments.  The case was then retuned to the 
Board in February 2007.  

From a procedural standpoint, it is noted that service 
connection for a psychiatric disorder was denied by the RO in 
two, separate rating decisions entered in May 1968 and 
September 1976, from which no appeal was taken.  A claim to 
reopen was filed in January 1980, the denial of which was 
entered by the RO in June 1980 and, following a direct 
appeal, by the Board in its decision of November 1981.  The 
veteran's initial claim for service connection for post-
traumatic stress disorder (PTSD) of July 1986 was denied by 
RO action in March 1987, and while an appeal thereof was 
initiated, none was perfected.  A further claim to reopen for 
service connection for PTSD was filed in July 1996 and by RO 
action in May 1997, service connection for PTSD was granted, 
effective from the date of receipt of the reopened claim, 
July 11, 1996.  A 30 percent evaluation was initially 
assigned, but on the basis of an appeal of the rating 
assigned in May 1997, the evaluation was later raised to 100 
percent, retroactive to July 1996.  

The appeal is REMANDED to the RO via the AMC.  VA will notify 
the appellant if further action is required on his part.




REMAND

Among the various contentions advanced by and on behalf of 
the veteran is the assertion, set forth in a VA Form 646, 
Statement of Accredited Representative in an Appealed Case, 
of February 2007, that an earlier effective date is warranted 
for a grant of service connection for his PTSD on the basis 
that the RO at the time of an earlier decision had in its 
possession sufficient evidence indicating the existence of 
PTSD related to an inservice stressor, such as to warrant a 
grant of service connection for PTSD.  The particular 
evidence cited by the veteran consists of a VA record of 
hospitalization in June 1986, and a VA medical certificate of 
August 1986, both of which reflect a diagnosis of the 
veteran's PTSD.  Such allegations are tantamount to a claim 
of clear and unmistakable error (CUE) in the RO's decision of 
March 16, 1987, which denied the veteran's original claim for 
service connection for PTSD, to the effect that the RO in 
March 1987 committed a factual error in finding that a 
confirmed diagnosis of PTSD had not been demonstrated and 
that but for such error the disposition reached in March 1987 
would have been in the veteran's favor.  

The United States Court of Appeals for Veterans Claims 
(Court) has propounded the following three-pronged test to 
determine whether CUE is present in a prior determination: 
(1) Either the correct facts, as they were known at the time, 
were not before the adjudicator (that is, more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at that time 
were incorrectly applied; (2) the error must be "undebatable" 
and of the sort "which, had it not been made, would have 
manifestly changed the outcome at the time it was made;" and 
(3) a determination that there was CUE must be based on the 
record and law which existed at the time of the prior 
adjudication in question. Damrel v. Brown, 6 Vet. App. 242, 
245 (1994), quoting Russell v. Principi, 3 Vet. App. 310, 
313- 14 (1992) (en banc).

The Court has further stated that CUE is a very specific and 
rare kind of "error."  It is the kind of error, of fact or of 
law, which when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Thus, even where the premise of error is 
accepted, if it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be, 
ipso facto, clear and unmistakable.  Fugo v. Brown, 6 Vet. 
App. 40, 43-44 (1993).

CUE, if present, would vitiate the finality of the March 1987 
action that denied the veteran's original claim for service 
connection for PTSD and any subsequent decision on the 
matter, and, as such, the raised CUE claim is inextricably 
intertwined with the earlier effective date claim on appeal.  
The CUE claim must be addressed prior to a review of the 
merits of the claim for an earlier effective date.  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a 
claim is inextricably intertwined with another claim, the 
claims must be adjudicated together in order to enter a final 
decision on the matter).  Simply put, a determination 
regarding the CUE claim could impact the veteran's earlier 
effective date claim.  Accordingly, adjudication of the 
earlier effective date claim must be deferred pending 
adjudication of the CUE claim.

To date, the RO has not been afforded the opportunity of 
developing or adjudicating the veteran's CUE claim, nor has 
the veteran been advised of the information and evidence 
needed to substantiate a claim for CUE and based on such 
notice, he may wish to refine and further detail his 
allegations of error, be they legal or factual.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5100, 5103 (West 2002) and 38 
C.F.R. § 3.159 (2007), the veteran must 
be notified of what information and 
evidence are still needed to substantiate 
his claim for an earlier effective date 
for a grant of service connection for 
PTSD, as well as any claim for CUE in an 
RO rating decision of Mach 16, 1987, or 
other RO determination.  The veteran must 
be advised of the pleading requirements 
for a claim of CUE, so that he may be 
able to formulate a complete list of all 
factual and/or legal errors in any prior 
RO determination.  

The veteran must be notified by written 
correspondence of any information and 
evidence not of record (1) that is 
necessary to substantiate his claim(s); 
(2) that VA will seek to provide; (3) 
that the veteran is expected to provide; 
and (4) must ask the veteran to provide 
any evidence in his possession that 
pertains to the claim(s).  38 C.F.R. 
§ 3.159(b)(1).  He must also be advised 
that the RO or AMC must obtain any 
relevant VA or other government records, 
such as those compiled by or on behalf of 
the service department, which are 
identified.  If requested, VA will assist 
him in obtaining updated records of 
treatment from private medical 
professionals or other evidence, provided 
that he supplies sufficient, identifying 
information and written authorization.

The VCAA notice must also include, 
pursuant to 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), an explanation as to 
the information or evidence needed to 
establish ratings and effective dates, as 
outlined by the holding in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

Depending upon the veteran's response, 
any and all assistance due him must then 
be provided by VA.  

2.  The veteran must by separate 
correspondence prepared by the RO/AMC be 
advised to submit an updated list 
specifying in detail each and every 
claimed error of fact or law in the RO's 
decision of March 16, 1987, which denied 
his original claim for service connection 
for PTSD or any other applicable RO 
decision not subsumed by a Board 
decision.  The veteran is hereby advised 
that matters of CUE in prior Board 
decisions are issues within the Board's 
original jurisdiction and that a CUE 
motion addressed to the Board is the 
means by which a claim for CUE in a Board 
decision is initiated.  

3.  Thereafter, the RO/AMC must undertake 
any and all development it deems 
necessary with respect to the veteran's 
claim of CUE in the RO's decision of 
March 16, 1987, which denied his original 
claim for service connection for PTSD, 
followed by its initial adjudication, 
based on the evidence of record and the 
law and regulations in effect at the time 
of entry of the action reportedly 
containing CUE.  Appropriate notice of 
the action taken should then be provided 
to the veteran and his representative in 
writing.  The veteran is hereby advised 
that to ensure the Board's review of the 
CUE claim set forth, the timely filing of 
a notice of disagreement is required, 
followed by the VA's issuance of a 
statement of the case, and then his 
timely submission of a substantive appeal 
in order to perfect the appeal.  

4.  Lastly, the RO/AMC must readjudicate 
the veteran's claim for an earlier 
effective date for a grant of service 
connection for PTSD, based on all the 
evidence of record and the governing 
legal authority.  If the benefit sought 
on appeal continues to be denied, the 
veteran and his representative must be 
provided with a supplemental statement of 
the case, which must contain notice of 
all relevant actions taken on the 
claim(s) for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue(s) on appeal.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The purpose of this remand is to obtain additional procedural 
development.  No inference should be drawn as to the outcome 
of this matter by the actions herein requested.  


_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



